


Exhibit 10.25
[westelllogoonelinea01.jpg]




February 5, 2014




Mr. Scott T. Goodrich




Dear Scott,




I am very pleased that you will be joining us as President, Cellular
Specialties, Inc., a subsidiary of Westell, Inc. (the “Company”). Please note
that this offer and all terms and conditions noted in this letter are contingent
upon the Closing of the transactions contemplated in the Stock Purchase
Agreement among Westell, Inc., Cellular Specialties, Inc., and the Shareholders
of Cellular Specialties, Inc. (the “Agreement”).


Your start date will be the Closing Date under the Agreement. Your salary for
this position will be $250,000 per year ($9,615.38 per pay period). Beginning in
April 2014, or upon your hire date, whichever is later, you will be eligible for
a Bonus Plan annual target of $125,000, in accordance with the appropriate
FY2015 Westell Technologies, Inc. Bonus Plan, Cellular Specialties, Inc. (“Bonus
Plan”). The terms of the Bonus Plan will focus on the business plan for Cellular
Specialties, Inc. and will be finalized by the Company prior to the Closing
Date. Any payouts for Bonus Plan will be pro-rated based upon your hire date
within Westell’s fiscal year, which will commence on April 1, 2014 and ends
March 31, 2015.


In addition to the compensation noted above, on your date of hire you will be
awarded a grant of Restricted Stock Units for the equivalent of 150,000 shares
of the stock of Westell Technologies, Inc. The Restricted Stock Units will be
governed by the Westell Technologies, Inc. 2004 Stock Incentive Plan, and will
vest at 25% each year upon the anniversary of their grant. A condition of
vesting of each award is that you remain employed at the Company on the
applicable vesting date.


This offer substitutes for and replaces all prior employment agreements between
you and Cellular Specialties, Inc. Upon the effectiveness of this offer, any
prior agreements will be terminated and have no continuing force or effect.


This offer is contingent upon the successful completion of a pre-employment drug
screening and a criminal background check, and upon your execution of the
Confidential Information, Invention Assignment, and Non-Solicitation Agreement
for Employee



--------------------------------------------------------------------------------




enclosed herewith. This offer of employment is not a contract for employment for
any set period of time.


Please sign and date this letter, and return it to me, as acceptance of this
offer. We also ask that you promptly complete the enclosed paperwork, including
the Confidential Information, Invention Assignment, and Non-Solicitation
Agreement for Employee. Please send the completed documents promptly to the
attention of Sharon Hintz (shintz@westell.com or fax to 630-375-4940) as soon as
possible.




Sincerely,                        Accepted:


/s/ Richard S. Gilbert            /s/ Scott T. Goodrich            2/11/14    
Richard S. Gilbert            
Chief Executive Officer        _____________________         _______
Scott T. Goodrich         (date)









